Citation Nr: 0302834	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to October 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that entitlement to service connection for an 
acquired psychiatric disorder was originally denied by the 
Board in a January 1984 decision.  In an October 1986 
decision, the Board found that no new and material evidence 
had been received to reopen the claim for service connection 
for an acquired psychiatric disorder.  In March 1988, service 
connection was again denied for an acquired psychiatric 
disorder, and by a February 1996 decision, the Board 
determined that no new an material evidence had been received 
to reopen the claim for service connection for an acquired 
psychiatric disorder.  A Reconsideration by the Board in 
March 1997 determined that new and material evidence had not 
been received to reopen the claim for service connection for 
an acquired psychiatric disorder.  

In the instant case, the veteran is claiming entitlement to 
service connection for PTSD.  The Board advises that a newly 
asserted or diagnosed disorder, even if medically related to 
a previously diagnosed disorder, is not the same claim for 
jurisdictional purposes when it has not been previously 
considered.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  The Board has construed the issue on appeal to be 
that set forth on the title page of the decision.

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
October 2001 remand.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's preexisting PTSD related to sexual assault 
during childhood underwent increased disability during his 
military service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness is overcome by clear and 
unmistakable evidence that PTSD existed prior to active 
service.  38 U.S.C.A. §§ 1111, 1132, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2002).  

2.  The veteran's PTSD was aggravated by his military 
service, and service connection is therefore not warranted.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in the March 2001 
rating decision, a May 2001 statement of the case, a June 
2002 supplemental statement of the case, and an October 2001 
Board remand.  He was specifically told that there was no 
evidence showing that PTSD was related to his military 
service.  The RO also notified him by letters dated November 
2000 and November 2001 that he needed to submit evidence in 
support of his claim.  Therefore, VA has no outstanding duty 
to inform him that any additional information or evidence is 
needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in November 2000 and November 2001, the RO 
asked him to provide specific information on the alleged 
events that lead to his currently diagnosed PTSD.  In 
addition in the October 2001 remand the Board advised the 
veteran that the RO would obtain the available Social 
Security Administration (SSA) records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical and records.  The RO also 
obtained the veteran's VA medical records from the Little 
Rock and Fayetteville, Arkansas VA Medical Centers (VAMC) and 
his SSA disability records.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1132.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe, supra, the United 
States Court of Appeals for Veterans Claims (Court), vacated 
and remanded the Board's decision due to failure to provide 
adequate statement of reasons and bases for its conclusion 
that the presumption of soundness did not apply or that it 
was rebutted by clear and unmistakable evidence to the 
contrary.  Specifically, there was an induction examination 
report showing no abnormality, reports of evaluation during 
service that showed normal findings and a medical history of 
some difficulty prior to service.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  Jordan v. Principi, No. 00-206 (September 
26, 2002), Crowe, supra;.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent inservice flare-ups of a preservice 
condition without evidence of worsening of the underlying 
condition are not sufficient to be considered aggravation in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
The means for establishing service connection for PTSD is set 
forth under the provisions of 38 C.F.R. § § 3.304.  This 
regulation provides direct service connection wartime and 
peacetime requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 

The veteran is shown to have filed a claim for PTSD in August 
2000.  The veteran essentially contends that following his 
being sexually assaulted during his childhood, certain events 
which occurred during his period of active service acted to 
exacerbate the condition.  He provided information in his 
June 2001 VA Form 9 to the effect that the event in service 
that precipitated the aggravation of his PTSD occurred in 
1964 during the interval between his first and second 
performance evaluations.  In effect, the veteran claims that 
he has PTSD which was caused by sexual trauma during his 
childhood which was aggravated by his military service.

In Patton v. West, 12 Vet. App. 272 (1999) the Court 
addressed the issue of corroboration of stressors in PTSD 
cases involving sexual assault.  The Court advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."  
Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  

Since the Court's holding in Patton, supra, there has been an 
amendment to the law pertaining to PTSD.  The provisions of 
38 C.F.R. § 3.304(f) were amended pursuant to 67 Fed. Reg. 
10330-10332 (March 7, 2002) to include a new provision 
concerning PTSD in sexual assault cases.  In particular, the 
new provisions provide guidance concerning the type of 
evidence that may be relevant in corroborating a veteran's 
statement regarding the occurrence of a stressor in claims 
for service connection of PTSD resulting from personal 
assault.  This amendment indicates if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 

In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  Clearly the amended 
version is more favorable inasmuch as it permits the 
utilization of alternative source other than official service 
records to corroborate a veteran's allegation sexual assault.  

The veteran's service medical records are entirely negative 
in relation to a diagnosis of PTSD or any type of psychiatric 
condition.  The veteran was noted to have immature 
personality disorder.  However, the veteran's personnel 
records are significant for a drastic change in his 
performance ratings.  These records show that the veteran was 
evaluated twice-the first time for the period June 1962 to 
June 1963 and the second time for the period June 1963 to 
June 1964.  Over the initial period, the veteran's duties 
were to assist the Crew Chief on T-33 aircraft.  As 
described, the duties included the following:

Performs and assists in all maintenance 
actions on Base Flight and Transient jet 
aircraft.  Performs preflights, 
launching, basic postflight, hourly 
postflight and periodic inspections.  
Assists in engine changes and 
troubleshoots systems when required.  
Monitors specialist support and assists 
in all specialist maintenance 
requirements.  

Over the period June 1962 to June 1963, the veteran was noted 
to have mastered all duties with extensive knowledge of 
related positions and to have authority in his field.  He was 
noted to produce higher quality and quantity of work and 
could be depended on get the job done.  He was noted to 
understand instructions, to need no help, to develop good 
team feeling, and to have an outstanding ability to promote 
harmony.  He reportedly assumed responsibility and actively 
sought out added responsibilities.  The performance ratings 
as to bearing and behavior were excellent to outstanding.  

The performance rating from June 1963 to June 1964 shows that 
the veteran had the same duties classification.  At that 
time, the veteran was noted to know only routine duties, 
making present duties difficult.  He needed prodding.  He was 
noted to understand simple instruction, but to hesitate in 
asking questions for clarification.  He was noted to have 
difficulty getting along with others and to sometimes create 
friction.  The veteran was noted to be "completely 
unreliable and a discredit to both himself and the Air Force.  

In the veteran's case, there is a current diagnosis of PTSD 
as indicated by the reports of a VA outpatient treatment.  In 
February 2000, the veteran informed the examining physician 
of the sexual assault during his childhood.  The examiner, a 
psychiatrist, indicated that the veteran, while on leave from 
the military, upon being at the scene of earlier abuse, 
developed an exacerbation of PTSD symptoms which lead to his 
administrative separation from service.  The physician 
continued by indicating that the veteran was erroneously 
viewed while in the military as having a personality 
disorder, for which he was administratively discharged.  An 
April 2000 report indicates that the veteran had childhood 
trauma related to PTSD which first became symptomatic during 
his active service; in May 2000 the veteran also claimed to 
have been "fondled" by another airman while wrestling and in 
July 2000 the veteran's diagnosis of PTSD was related to 
childhood sexual assault.  

In May 2002, the veteran underwent a VA mental disorders 
examination pursuant to the October 2001 Board remand.  At 
that time, it was again noted that the veteran had been raped 
at age 11 or 12 years old and experienced an adverse affect 
to the veteran's social and educational performance.  As 
reported, during his time in the military, with the sexual 
banter of his comrades, he began to experience escalating 
intrusive recollections of the sexual assault.  Then while on 
leave to visit his terminally ill father, he saw personnel 
from the branch of the military of the man who had raped him.  
This triggered full-blown PTSD.  In summary, the examiner 
noted that the veteran had a recurrence or exacerbation of 
his PTSD disorder while in the military.  This necessitated 
some medical care and set off a chronic worsening of his 
PTSD.  

As a consequence, the examiner appears to indicate that PTSD 
existed prior to service, but underwent an increase in 
disability therein.  As a consequence, in the veteran's case, 
the presumption of soundness on entrance into active service 
is rebutted by clear an unmistakable evidence of preexisting 
PTSD.  In addition, medical opinion has been provided 
concerning the requisite determination that the preexisting 
condition underwent an increase in disability during the 
veteran's military service.  Consequently, the presumption of 
aggravation does apply in this case.

The significant deficiency in the veteran's case is the 
absence of documentation of the childhood assault and the 
inservice encounter that allegedly precipitated a 
reoccurrence of that assault.  However, in view of the 
service personnel records and the favorable medical opinion 
the Board finds that the positive and negative evidence is in 
relative equipoise.  Accordingly, the benefit of the doubt is 
given to the veteran with respect to his claim of entitlement 
to service connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

